Citation Nr: 1330259	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  09-10 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a foot disability, to include arthritis and heel spurs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from March 1966 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Louisville, Kentucky.  This matter was previously before the Board in March 2011 at which time it was remanded for additional development.  

The issues on appeal had previously included service connection for peripheral neuropathy of the feet and carotid stenosis with carotid bruits, each claimed as secondary to diabetes mellitus.  During the pendency of this appeal, by rating action dated in May 2012, the Appeals Management Center (AMC) granted service connection for neuropathy of the feet, and for atherosclerotic plaques, each as secondary to the service-connected diabetes mellitus.  The AMC specifically indicated that atherosclerotic plaques of the carotid arteries were contemplated in the grant.  Consequently, those service connection issues are no longer before the Board.


REMAND

In its March 2011 remand, the Board directed that the Veteran be afforded a VA podiatry examination to assess whether he had a currently diagnosed foot disability, to include arthritis of the foot, or heel spurs, and if so, whether such was attributable to active service.  The Veteran was afforded the requested VA examination in April 2011, at which time the examiner diagnosed a history of plantar fasciitis, not currently active, that was not caused by or a result of the Veteran's military service.

In an Informal Hearing Presentation dated in August 2013, the Veteran's representative indicated that the Veteran believed his asserted foot disability was related to his service-connected diabetes mellitus.  In this regard, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

While the VA examiner in April 2011 addressed whether the asserted peripheral neuropathy of the feet was secondary to the service-connected diabetes mellitus, an opinion was not provided as to whether the plantar fasciitis was etiologically related to the service-connected diabetes mellitus.  As such, the Board finds that a remand is necessary in order to obtain an opinion that is more thorough than the current opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).

The Board notes that the Veteran filed the instant claim in November 2007.  This is important because a disability must generally exist on or after this date.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Nonetheless, the Board is not precluded from considering evidence of a current disability predating the filing of a claim.  To the contrary, evidence of a diagnosis that falls outside of the claim period can establish a current disability as a matter of law.  Therefore, when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, that report of diagnosis is relevant evidence in determining whether a current disability existed at the time the claim was filed or during its pendency. See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (a VA examination was inadequate where the examiner did not indicate, positive or negative, whether a recently diagnosed disorder had resolved itself or was incorrectly diagnosed).  As the Veteran's VA outpatient treatment records show that the Veteran was found to have plantar fasciitis, albeit stable, through November 2006, and a history noted thereafter, the Board finds that the relationship of such to the Veteran's diabetes mellitus must be explored.  

The Board also notes that the April 2011 examiner seemed to indicate that there was no relationship to military service because there was no current disability.  Given that plantar fasciitis was evident as a "current" disability during the filing of this claim, consideration must be given to whether the plantar fasciitis (whether now resolved or not) is traceable to military service.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction should obtain any relevant ongoing VA treatment records for the Veteran's asserted right and left foot disabilities, to include plantar fasciitis, that are not yet of record, and associate those documents with the claims file.

2.  The agency of original jurisdiction should thereafter arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the nature and etiology of any foot disability other than neuropathy, to specifically include plantar fasciitis.  

The entire claims file, to include a copy of this remand, must be made available to the examiner in conjunction with conducting the examination.  A discussion of the Veteran's documented medical history and assertions must be included.  All tests or studies deemed necessary by the examiner shall be accomplished, and all clinical findings reported in detail. 

The examiner is directed to address all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran has a right and/or left foot disability (other than neuropathy), to include plantar fasciitis, that had its onset in service, or is otherwise the result of a disease or injury in service?  (As noted above, plantar fasciitis is considered a current disability even if it has now resolved.)

(b)  Is it at least as likely as not that the Veteran has a right and/or left foot disability (other than neuropathy), to include plantar fasciitis, that was caused (in whole or in part) by his service-connected diabetes mellitus, to include all treatment for such?

(c)  Is it at least as likely as not that the Veteran has a right and/or left foot disability (other than neuropathy), to include plantar fasciitis, that has been aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus, or any treatment for such service-connected disability?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a foot disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  Likewise, the absence of currently shown plantar fasciitis cannot serve as a basis for a negative opinion given the evidence that reflects he likely had it at the time of filing his claim.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. The agency of original jurisdiction should then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4. The agency of original jurisdiction should thereafter readjudicate the Veteran's claim.  If a benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

